Exhibit 10.2

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (“Agreement”) is made effective June 6,
2005 (“Effective Date”), between Cornell Companies, Inc., a Delaware corporation
(“Cornell Companies”), whose address is 1700 West Loop South, Suite 1500,
Houston, Texas 77027, and Luis A. Collazo, an individual (“Consultant”), whose
address is 15511 Terrace Oaks, Houston, Texas 77068.

 

In consideration of the mutual covenants herein contained, the parties hereby
agree as follows:

 

1.             Services.  Consultant agrees to provide the services specified in
the Project Schedule attached to this Agreement as Exhibit A (the “Services”)
and hereby made a part hereof.

 

2.             Term and Termination.  This Agreement shall continue as per the
terms within the Exhibit A.

 

3.             Payment for Services.  As full compensation for the Services to
be provided by Consultant pursuant to this Agreement, Cornell Companies agrees
to pay Consultant the fees in the amounts and in the manner set forth in the
Project Schedule.

 

4.             Relationship of the Parties; Independent Contractor; Taxes.  It
is understood and agreed that Consultant shall perform the Services as an
independent contractor and not as an employee, agent or representative of
Cornell Companies.  Consultant agrees that it shall be personally responsible
for any and all taxes and other payments due on payments received by it from
Cornell Companies hereunder.

 

5.             Cornell Companies’ Proprietary Rights.  “Work Product” means the
resulting product (including, without limitation, all writings, information,
data, formulas, photographs, training materials, workbooks, and the like, and
all deliverables created, developed and/or prepared on behalf of Cornell
Companies by Consultant and in furtherance of the Services.  Work Product does
not include any pre-existing product owned by Consultant or by any third party
and incorporated or embedded into the Work Product (the “Proprietary Product”).

 

(a)           All Work Product is, shall be and shall remain the sole and
exclusive property of Cornell Companies and may not be used by Consultant or its
employees for any other purpose except for the benefit of Cornell Companies. 
Consultant shall not sell, transfer, publish, disclose, display, license or
otherwise make available to others any part of such Work Product or copies
thereof.

 

The terms of this Section 5  shall survive any expiration or termination of this
Agreement.

 

1

--------------------------------------------------------------------------------


 

6.             Confidential Information.

 

(a)           Acknowledgment of Confidentiality.  Consultant hereby acknowledges
that it may be exposed to confidential and proprietary information of Cornell
Companies including, without limitation, Work Product and other technical
information, business information, and other information designated as
confidential expressly or by the circumstances in which it is provided
(“Confidential Information”).  Confidential Information does not include (i)
information already known or independently developed by the recipient; (ii)
information in the public domain through no wrongful act of the recipient, or
(iii) information received by the recipient from a third party who was free to
disclose it.

 

(b)           Covenant Not to Disclose.  Consultant hereby agrees that during
the term and at all times thereafter it shall not use, commercialize or disclose
such Confidential Information to any person or entity.  Consultant shall not
alter or remove from any materials owned or provided by Cornell Companies. 
Consultant shall use at least the same degree of care in safeguarding Cornell
Companies’ Confidential Information as it uses in safeguarding its own
confidential information.

 

(c)           Survival.  The obligations imposed by this Section 6 shall survive
any expiration or termination of this Agreement.

 

7.             Compliance with Laws.  Consultant agrees to comply with the
provisions of all applicable federal, state, county, or municipal laws,
regulations or ordinances.  Consultant hereby releases and agrees to hold
harmless Cornell Companies for any liability of whatsoever nature arising out of
Consultant’s violation of any law or the provisions of this Section.

 

8.             Injunctive Relief.  Consultant acknowledges that violation by
Consultant of the provisions of Section 5 (“Cornell Companies’ Proprietary
Rights”), Section 6 (“Confidential Information”), or Section 7 (Compliance with
Laws) would cause irreparable harm to Cornell Companies not adequately
compensable by monetary damages.  In addition to other relief, it is agreed that
injunctive relief shall be available to prevent any actual or threatened
violation of such provisions.

 

9.             Liability.  Cornell Companies and Consultant each agree that each
party is fully responsible and liable for its own actions and/or inactions and
for all resulting costs, including all costs and damages of the claims, charges
and/or lawsuits that may arise from them.  Likewise, in the event that one party
becomes the subject of a claim, charge, and/or lawsuit for the actions and/or
inactions of the other party, said other party agrees it will affirmatively
subject itself to the claim, charge, and/or lawsuit and take all steps necessary
to affirmatively release the subjected party from said claim, charge, and/or
lawsuit.

 

10.           Duties upon Termination.  Upon termination of this Agreement prior
to the completion of the Services, Consultant agrees to reasonably cooperate and
provide such assistance and information as may be reasonably requested by
Cornell Companies.  In addition, Consultant shall

 

2

--------------------------------------------------------------------------------


 

immediately deliver to Cornell Companies all materials of any nature which are
in Consultant’s possession or control and which are or contain Confidential
Information, or Work Product, or which are otherwise the property of Cornell
Companies, and no copies thereof shall be retained by Consultant or its
employees without the prior written consent of Cornell Companies.

 

11.           Governing Law.  This contract will be governed by and construed in
accordance with the laws of the State of Texas (without regard to Texas’
principles of conflicts of laws).

 

12.           Legal Proceedings; Venue.  The prevailing party in any legal
proceedings brought by or against the other party to enforce any provision or
term of this Agreement shall be entitled to recover against the non-prevailing
party the reasonable attorneys’ fees, court costs and other expenses incurred by
the prevailing party.  Suit to enforce any provision of this Agreement or to
obtain any remedy with respect hereto shall be brought in the applicable state
or federal courts of Harris County, Texas.

 

13.           Consent to Breach Not Waiver.  No term or provision hereof shall
be deemed waived and no breach excused, unless such waiver or consent be in
writing and signed by the party claimed to have waived or consented.  No consent
by any party to, or waiver of, a breach by the other party shall constitute a
consent to, waiver of, or excuse of any other different or subsequent breach.

 

14.           Severability.  If any term or provision of this Agreement should
be declared invalid by a court of competent jurisdiction, (i) the remaining
terms and provisions of this Agreement shall be unimpaired, and (ii) the invalid
term or provision shall be replaced by such valid term or provision as comes
closest to the intention underlying the invalid term or provision.

 

15.           Time is of the Essence.  As regards any act to be performed under
this Agreement, time is of the essence.

 

16.           Entire Agreement.  This Agreement constitutes the complete and
exclusive statement of the agreement between the parties with regard to the
matters set forth herein, and it supersedes all other agreements, proposals, and
representations, oral or written, express or implied, with regard thereto.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.

 

Consultant

Cornell Companies, Inc.

 

 

 

 

/s/ Luis A. Collazo

 

By:

/s/ Patrick N. Perrin

Luis A. Collazo

 

Patrick N. Perrin, Sr. V.P.

 

 

Chief Administrative Officer

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

PROJECT SCHEDULE

 

Attached to and made a part of the Independent Contractor Agreement between
Cornell Companies and Consultant effective June 6, 2005.

 

1.                                      Project Description:

 

The goal of the project is for Consultant to provide a smooth transition of
Consultant’s former position responsibilities and to complete certain projects
during said transition period as Consultant reasonably understands them to be as
well as by specific request of John Nieser, C.F.O.

 

3.                                      Fees/Charges:

 

a)              $12,996.67 per month for three (3) months, payable at the end of
each month within the term of this Agreement.

 

b)             A one-time, lump-sum bonus in the amount of $            to be
paid immediately following August 31, 2005, upon determination by the Chief
Financial Officer that all Consultant’s functions have been satisfactorily
transitioned.

 

c)              If Consultant is requested to be available after August 31,
2005, for more than a de minimis consultation (e.g., a telephone call or the
like), Consultant will be compensated additionally at the rate of $599.85 per
day, plus reasonable expenses.

 

Payment is contingent, in addition to the other terms and conditions in this
Agreement, upon the following:

 

•                  Consultant will complete, sign, and return an IRS Form W-9
for generation of a Form 1099 at end of the calendar year.

 

d)              Special Terms:

 

a)              This Agreement is anticipated to expire on August 31, 2005, or
immediately following payment for the final requested per diem assistance
outlined in Item 3(c), Fees/Charges, above, whichever is sooner.

 

b)             Consultant agrees that Consultant will provide services on a
daily basis, five days per week, throughout the term of this Agreement. 
Thereafter, Consultant will provide per diem services upon request and mutual
agreement of the Parties.

 

c)              Notwithstanding 4(b), immediately above, if Cornell Companies
determines that Consultant’s position has been sufficiently transitioned prior
to the expiration of the full three (3) months contemplated in this Agreement,
Consultant shall be required to provide services only on an “as needed” basis
during the balance of the term.  Cornell Companies agrees that said diminishment
in services provided will, in no way, diminish Consultant’s right to the full
three (3) months’ payment.

 

--------------------------------------------------------------------------------


 

d)             CORNELL acknowledges that, during the term of this Agreement,
Consultant may require a reasonable amount of time away from work to pursue
other endeavors.  When such time away from work is scheduled in advance and is
not anticipated to cause a detriment to the Company (e.g., in meeting statutory
deadlines, etc.), such request will not be unreasonably denied.

 

--------------------------------------------------------------------------------